Exhibit 10.8

 

UNITED TECHNOLOGIES CORPORATION

BOARD OF DIRECTORS

 

[year] RETAINER PAYMENT ELECTION FORM

 

I hereby elect to receive my annual retainer for [year] of $100,000 ($110,000
for committee chairpersons, $125,000 for members of the Audit Committee,
$135,000 for the Audit Committee chairperson and $135,000 for the director
designated to preside at executive sessions of the non-management Directors) in
the following form:

 

60% Tax-Deferred Stock Units and 40% Cash

                   ,     

100% Tax-Deferred Stock Units

                   ,     

60% Non-Qualified UTC Stock Options/40% Cash

                   ,    or

100% Non-Qualified UTC Stock Options

   ________      

 

(Please check one of the above)

 

The number of Tax-Deferred Stock Units will be determined by dividing the
portion of your retainer to be paid in Stock Units (60% or 100%) by the closing
price of UTC stock on the first business day of the calendar year. Fractional
Stock Units will accumulate in the Director’s account. All whole or partial
Stock Units will be eligible for dividend equivalents equal to the Corporation’s
declared dividend and will be credited to your account as additional Stock Units
on the date the dividend is paid.

 

Upon retirement or termination from the Board, all Stock Units held in the
Director’s account will be payable in cash, in either a lump sum or in up to 15
annual installments. During the installment period, the balance in the
Director’s account will continue to be valued as Stock Units unless the director
elects to convert the units to an interest bearing account (U.S. Treasury bill
rate plus 1%). The value of the Director’s account will not be taxable until
distribution. In the event of the Director’s death before distribution, account
proceeds will be distributed to the Director’s estate unless a specific
beneficiary designation has been made. Stock Units will be governed by the terms
and conditions of the Director’s Deferred Stock Unit Plan.

 

The number of the options to be granted in lieu of the designated portion of
your retainer will be calculated as of the first business day of the calendar
year utilizing the Black-Scholes valuation method. Each stock option will have
an exercise price equal to the closing price of UTC stock on the first business
day of the calendar year; become exercisable on the third anniversary of the
grant date; have a ten year term, and be governed by the terms and conditions of
the Nonemployee Director Stock Option Plan.

 

  Name

  Date

 

Please Return to:

   Office of the Corporate Secretary United Technologies Corporation Fax
(860)-          

 

 